Case 8:19-cr-00077-PX Document 76 Filed 01/24/20 Page 1 of 3

Me

‘ IeT of
ti fud ty

i
7

US TRSTRICT COURT
IN THE UNITED STATES DISTRICT COURT)! Rift OF MARYLANs.
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
V.

YAKOV COHEN

a/k/a “Jay Collins,”

a/k/a “Kobi Cohen,”
YOSEF HERZOG

a/k/a “Yossi Herzog,”
ORI MAYMON

a/k/a “Or Maymon,”

a/k/a “Patrick Accardo,”
NISSIM ALFASI

a/k/a “Nick Onasis,”
ELAD BIGELMAN

a/k/a “Michael Goldberg,”
RUNAL JEEBUN

a/k/a “Ryan Jeebun,”
SABRINA ELOFER

a/k/a “Mila Morales,”
AFIK TORI

a/k/a “Kevin White,”

a/k/a “Harvey Stone,”
ANOG MAAREK

a/k/a “Daniel Buckley,”

a/k/a “Daniel Marek,”

a/k/a “Hanog Dany Maarek,”
ORON MONTGOMERY

a/k/a “Bill Shnizer,”
DAVID BARZILAY

a/k/a “Dave Simpson,”
GILAD MAZUGI

a/k/a “Gilad Mazugy,”

a/k/a “Adam Bloom,”

a/k/a “Adam Morgan,”
HADAS BEN HAIM

a/k/a “Jessica Giovanie,”
YOUSEF BISHARA

a/k/a “Yossef Bshara,”

a/k/a “Omar Alamin,”

a/k/a “Omar Abdullah,” and
NIR EREZ

a/k/a “Jack Cohen,”

Defendants

+e ee ee eH HH HH HH HF FH HF HF HF HF HF HF HF HH HF HF HF FH FF HF HF HF HF FH HF F FH HF KF HF

*
REKKKKEK

Lugd JATS hey uy

 

CRIMINAL NO. PX-194% 5) 28-

(Conspiracy to Commit Wire Fraud, 18
U.S.C. § 1349; Wire Fraud, 18 U.S.C.

§ 1343; Aiding and Abetting, 18 U.S.C.
§ 2; Forfeiture, 28 U.S.C. § 2461, 18
U.S.C. § 981, 21 U.S.C. § 853)
Case 8:19-cr-00077-PX Document 76 Filed 01/24/20 Page 2 of 3

MOTION BY THE UNITED STATES TO UNSEAL SUPERSEDING INDICTMENT
The United States of America, by and through undersigned counsel, respectfully requests

that this Court issue an Order unsealing the Superseding Indictment as to all defendants. In support
of this Motion, the United States submits as follows:

1. On or about February 13, 2019, a federal grand jury sitting in the District of
Maryland returned a four-count Indictment charging nine Defendants in the above-captioned case
with conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349,
and wire fraud, in violation of Title 18, United States Code, Sections 1343 and 2.

2. The Government moved to seal the Indictment in the instant case in order to protect
the Government’s ongoing investigation and to safeguard cooperating witnesses.

3. On September 25, 2019, a federal grand jury sitting in the District of Maryland
returned a fomegount First Superseding Indictment charging fifteen Defendants (including the nine
named in the original Indictment) in the above-captioned case with conspiracy to commit wire
fraud and wire fraud.

4. The government again moved to seal the Superseding Indictment to protect the
government’s ongoing investigation, among other reasons.

Ds On November 8, 2019, Defendant Anog Maarek appeared in this Court after being
arrested. At that time, the government orally moved to unseal the Superseding Indictment as to all
defendants, as the government believed that sealing was no longer necessary to protect the
government’s investigation or aid in the apprehension of the remaining defendants. This oral
motion was granted, however portions of the docket remain under seal.

6. The government believes that it is no longer necessary for the Superseding
Indictment to remain under seal. The government now files this Motion to unseal the Indictment

and the Superseding Indictment so that they are visible on the public docket.
Case 8:19-cr-00077-PX Document 76 Filed 01/24/20 Page 3 of 3

Dated: January 24, 2020

Respectfully submitted,

ROBERT A. ZINK

Chief, Fraud Section
Criminal Division

U.S. Department of Justice

By: /s/
Caitlin R. Cottingham, Assistant Chief
L. Rush Atkinson, Assistant Chief
Fraud Section, Criminal Division
U.S. Department of Justice
1400 New York Ave. N.W.
Washington, D.C. 20530

rAN
It is so ORDERED, this ol) 4 day of January 2020.

HONORABLE PAULA XINIS
UNITED STATES DISTRICT JUDGE

 
